Citation Nr: 1208682	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January to June of 1973 and from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared for a Travel Baord hearing in September 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA audiological examination in October 2007.  While the examination report contains a negative nexus opinion, there is no rationale for the opinion other than this rather vague statement:

It is commonly accepted in Audiology that when a person is removed from a noisy environment, the hearing should not change.  Some of the exceptions to this are: the aging process; further noise exposure; medications; and illnesses.  It is also commonly accepted that hearing loss and/or tinnitus will take place at the time of the noise exposure, or soon afterwards, but not years later.

Given the inadequacy of this opinion, the Board finds that the Veteran should be reexamined so that a more thorough and fully explained medical opinion can be provided.  38 C.F.R. § 3.159(c)(4) (2011).

Also, during his September 2010 Travel Board hearing, the Veteran stated that a hearing examiner at the Temple, Texas VA Medical Center (VAMC) had told him that his hearing loss was related to "military life."  The claims file contains records from this facility that are dated through September 2007, and efforts should be made to obtain all subsequent medical records to determine whether such a medical opinion is actually of record.

Accordingly, the case is REMANDED for the following action:

1.  All available medical records from the Temple VAMC that are dated since September 2007 must be requested and, if obtained, included with the claims file.  If the search for such records has negative results, this should be documented in the claims file.

2.  The Veteran must then be afforded a VA audiological examination, conducted by an examiner who has reviewed the claims file.  The examiner must interview the Veteran and must conduct pure tone audiometry and Maryland CNC tests.  Based upon the claims file review, the Veteran's history, and the examination findings, the examiner must provide a medical opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's left ear hearing loss is etiologically related to service, including noise exposure therein.  All opinions must be supported by a thorough and detailed rationale in a typewritten report.

3.  Then, the claim must be readjudicated.  If the determination of the claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


